UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the quarter ended March 31, 2012 Commission File Number 000-25383 Infosys Limited (Exact name of Registrant as specified in its charter) Not Applicable. (Translation of Registrant's name into English) Electronics City, Hosur Road, Bangalore - 560 100, Karnataka, India. +91-80-2852-0261 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F: Form20-F þ Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o TABLE OF CONTENTS DISCLOSURE OF RESULTS OF OPERATIONS AND FINANCIAL CONDITION SIGNATURES INDEX TO EXHIBITS EXHIBIT 99.1 EXHIBIT 99.2 EXHIBIT 99.3 EXHIBIT 99.4 EXHIBIT 99.5 EXHIBIT 99.6 EXHIBIT 99.7 EXHIBIT 99.8 EXHIBIT 99.9 EXHIBIT 99.10 EXHIBIT 99.11 EXHIBIT 99.12 DISCLOSURE OF RESULTS OF OPERATIONS AND FINANCIAL CONDITION We hereby furnish the United States Securities and Exchange Commission with copies of the following information concerning our public disclosures regarding our results of operations and financial condition for the quarter and year ended March 31, 2012. The following information shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. On April 13, 2012, we announced our results of operations for the quarter and year ended March 31, 2012. We issued press releases announcing our results under International Financial Reporting Standards (“IFRS”) in U.S. dollars and Indian rupees, copies of which are attached to this Form 6-K as Exhibits 99.1 and 99.2, respectively. On April 13, 2012, we held a press conference to announce our results, which was followed by a question and answer session with those attending the press conference. The transcript of this press conference is attached to this Form 6-K as Exhibit 99.3. We have also made available to the public on our web site, www.infosys.com, a fact sheet that provides details on our profit and loss account summary for the quarter and year ended March 31, 2012 and 2011 (as per IFRS); revenue by geographical segment, service offering, project type, and industry classification; information regarding our client concentration; employee information and metrics; infrastructure information; and consolidated IT services information. We have attached this fact sheet to this Form 6-K as Exhibit 99.4. On April 13, 2012, we also held two teleconferences with investors and analysts to discuss our results. Transcripts of those two teleconferences are attached to this Form 6-K as Exhibits 99.5 and 99.6, respectively. Our officers held a question and answer session with analysts from CNBC India on April 13, 2012. The transcript of this question and answer session is attached to this Form 6-K as Exhibit 99.7. We placed advertisements in certain Indian newspapers concerning our results of operations for the quarter and year ended March 31, 2012, under IFRS. A copy of the form of this advertisement is attached to this Form 6-K as Exhibit 99.8. We have made available to the public on our web site, www.infosys.com, the following: Unaudited Condensed Financial Statements in compliance with IFRS; Audited Financial Statements in compliance with IFRS in Indian Rupees and the Review Report; Indian GAAP Balance Sheet, Profit and Loss Account, Cash Flow statement, Notes on Accounts and Auditors Report for the year ended March 31, 2012 and Indian GAAP Balance Sheet, Profit and Loss Account, Cash Flow statement,Notes on Accounts and Auditors Report for the quarter and year ended March 31, 2012; Indian GAAP Consolidated Balance Sheet, Consolidated Profit and Loss Account, Consolidated Cash Flow statement, Consolidated Notes on Accounts and Auditors Report for the year ended March 31, 2012. We have attached these documents to this Form 6-K as Exhibits 99.9, 99.10, 99.11, and 99.12, respectively. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly organized. Infosys Limited /s/ S. D. Shibulal Date: April 18, 2012 S. D. Shibulal Chief Executive Officer INDEX TO EXHIBITS Exhibit No. Description of Document IFRS Press Release IFRS INR Press Release Transcript of April 13, 2012 Press Conference Fact Sheet regarding Registrant's Profit and Loss Account Summary for the quarter and year ended March 31, 2012 and 2011 (as per IFRS); Revenue by Geographical Segment, Service Offering, Project Type, and Industry Classification; Information regarding Client Concentration; Employee Information and Metrics; Infrastructure Information; and Consolidated IT Services Information. Transcript of April 13, 2012 2:00 p.m. IST Earnings Call Transcript of April 13, 2012 6:00 p.m. IST Earnings Call Transcript of April 13, 2ndia Question and Answer session with Company's Officers Form of Advertisement placed in Indian Newspapers Unaudited Condensed Financial Statements in compliance with IFRS Audited Financial Statements in compliance with IFRS in Indian Rupees and the Review Report Indian GAAP Balance Sheet, Profit and Loss Account, Cash Flow statement, Notes on Accounts and Auditors Report for the year ended March 31, 2012 and Indian GAAPBalance Sheet,Profit and Loss Account,Cash Flow statement, Notes on Accounts and Auditors Report for the quarter and year ended March 31, 2012 Indian GAAP Consolidated Balance Sheet, Consolidated Profit and Loss Account, Consolidated Cash Flow statement,Consolidated Notes on Accounts and Auditors Report for the year ended March 31, 2012
